—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered on or about August 31, 1999, which, in an action for personal injuries sustained as a result of allegedly inadequate building security, insofar as appealed from as limited by defendant’s brief, directs defendant to seek leave of court prior to taking any action that would identify plaintiff as the victim of the sexual assault alleged in the complaint, unanimously affirmed, without costs.
The motion court appropriately balanced defendant’s right to investigate and defend a claim involving a sexual assault in its building and plaintiffs interest in not being identified as the victim of a sexual assault (CPLR 3103 [a]). In view of plaintiffs acknowledgment in her brief that “[t]he order only requires court leave in the circumstance where defendant intends to affirmatively disclose that the plaintiff was the victim of a sexual assault”, we affirm the order. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.